Exhibit 10.1

 

LOGO [g617656image1.jpg]

October 25, 2013

To the parties shown on Schedule “A”

attached hereto and made a part hereof

 

Re: Senior Unsecured Revolving Credit Facility in the increased aggregate
maximum principal amount of up to $975,000,000.00 – Second Amendment

Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated October 25, 2011 entered into by and among Verisk Analytics, Inc., a
Delaware corporation, and Insurance Services Office, Inc., a Delaware
corporation, as co-borrowers (hereinafter collectively referred to as the
“Co-Borrowers”), certain lenders (hereinafter collectively referred to as the
“Lenders”), Bank of America, N.A., as swing line lender and letter of credit
issuer (hereinafter, Bank of America, in its capacity as letter of credit
issuer, shall be referred to as “L/C Issuer”), Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC, as joint lead arrangers and
joint book managers, JPMorgan Chase Bank, N.A., as syndications agent, Morgan
Stanley Bank, N.A. and Wells Fargo Bank, N.A., as co-documentation agents, and
Bank of America, N.A., as Administrative Agent for the Lenders (hereinafter, in
such capacity, referred to as the “Agent”), as previously amended and modified
(hereinafter, as so amended and modified, referred to as the “Credit
Agreement”), pursuant to which the Lenders have made available to the
Co-Borrowers a five (5) year amended and restated syndicated senior unsecured
revolving credit facility in the current aggregate maximum principal amount of
up to $850,000,000.00 (hereinafter referred to as the “Facility”). Defined terms
used but not expressly defined herein shall have the same meanings when used
herein as set forth in the Credit Agreement.

Reference is hereby further made to that certain Amended and Restated Continuing
Guaranty dated October 25, 2011 executed and delivered by the Guarantors in
favor of the Agent and the Lenders, as previously amended and modified
(hereinafter, as so amended and modified, referred to as the “Guaranty”).

The Co-Borrowers have requested that the Lenders and the Agent, and the Lenders
and the Agent have agreed to, (i) increase the maximum principal amount of the
Facility from the current aggregate maximum principal amount of “up to
$850,000,000.00” to an increased aggregate maximum principal amount of “up to
$975,000,000.00”, (ii) extend the existing Maturity Date of the Facility by one
(1) year from the existing Maturity Date of “October 24, 2017” to a new Maturity
Date of “October 24, 2018”, (iii) increase the aggregate maximum principal
amount to which the Aggregate Commitments under the Facility may be increased
from the existing aggregate principal amount of “up to $1,000,000,000.00” to a
new increased aggregate principal amount of “up to $1,250,000,000.00”, as
described in Section 2.14(a) of the Credit Agreement, (iv) increase the dollar
thresholds referenced in Sections 8.01(e) and 8.01(i) of the existing Credit
Agreement from the existing dollar thresholds to a new dollar threshold of
“$50,000,000.00” in each case, (v) amend the definition of “Applicable Rate” in
the Credit Agreement (including, without limitation, to update the pricing grid
set forth therein), and (vi) to provide the conditional consent of the Agent and
the Lenders with respect to (a) two (2) impending mergers involving two (2) of
the existing Guarantors and (b) the contemplated “Conversion” (as such term is
defined in Paragraph 4 below) and the subsequent release of Insurance Services
Office, Inc. as a Co-Borrower and each of the Guarantors as Guarantors.
Therefore, in furtherance of the foregoing, the parties hereby covenant and
agree as follows:

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 2

 

1. Effective as of the date hereof, the Agent and the Lenders hereby agree as
follows:

(i) The Co-Borrowers have exercised their right to increase the maximum
principal amount of the Facility in accordance with the terms, conditions, and
provisions of Section 2.14 of the Credit Agreement and, as a result, the
aggregate maximum principal amount of the Facility is hereby increased to
$975,000,000.00.

(ii) Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Applicable Rate” in its entirety and
inserting the following new definition of “Applicable Rate” in its place and
stead:

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Funded Debt Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing

Level

   Consolidated
Funded Debt
Leverage Ratio    Commitment
Fee    Eurodollar
Rate
Margin    Base
Rate
Margin    Letter of
Credit Fee 1    < 1.0:1    12.5 bps    112.5 bps    12.5 bps    112.5 bps 2   
> 1.0 but < 1.75:1    15.0 bps    125.0 bps    25.0 bps    125.0 bps 3   
> 1.75 but < 2.50:1    20.0 bps    150.0 bps    50.0 bps    150.0 bps 4   
> 2.50:1 but < 3.50:1    27.5 bps    187.5 bps    87.5 bps    187.5 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from October 25, 2013 through the date on which the Administrative Agent
receives the Co-Borrowers’ Compliance Certificate and related financial
statements for its third fiscal quarter of the 2013 fiscal year shall be
determined based upon Pricing Level 3.

For the purposes of calculating the Consolidated Funded Debt Leverage Ratio in
connection with this definition only, and for no other purpose, to the extent
that Verisk or any direct or indirect Subsidiary of Verisk acquires a Person,
the Administrative Agent shall include in its calculation of Consolidated EBITDA
the pro forma effect of such acquisition as if such acquisition shall have
occurred on the first date of the applicable test period.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 3

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).”

(iii) Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the existing definition of “Fee Letter” in its entirety and inserting
the following new definition of “Fee Letter” in its place and stead:

““Fee Letter” means, collectively, (a) that certain letter agreement dated
October 4, 2011, by and among the Co-Borrowers, the Administrative Agent and the
Arrangers, (b) that certain letter agreement dated August 30, 2012, by and among
the Co-Borrowers, the Administrative Agent and the Arrangers, and (c) that
certain letter agreement dated September 25, 2013, by and among the
Co-Borrowers, the Administrative Agent and the Arrangers.”

(iv) Section 1.01 of the Credit Agreement is hereby amended and modified by
deleting the reference in the definition of “Maturity Date” to a date of
“October 24, 2017” and inserting a reference to new date of “October 24, 2018”
in its place and stead.

(v) Section 1.01 of the Credit Agreement is hereby amended and modified by
adding the following new definition:

““October 2014 Private Placement Tranche” means, collectively, the principal
tranches advanced and outstanding under the Private Placement Facilities as of
October 25, 2013.”

(vi) In Section 2.14(a) of the Credit Agreement, the existing reference to
“$1,000,000,000.00” is hereby deleted in its entirety, and a new reference to
“$1,250,000,000.00” is hereby inserted in its place and stead.

(vii) Section 7.02 of the Credit Agreement is hereby amended and modified by
deleting the existing Section 7.02 in its entirety and inserting the following
new Section 7.02 in its place and stead:

“7.02 Priority Indebtedness; Permitted Subsidiary Acquisition Indebtedness.
Create, incur, assume or suffer to exist (a) any Priority Indebtedness in excess
at any time of an amount equal to the sum of (i) seven and one-half percent
(7.5%) of Assets at such time plus (ii) the principal balance of the October
2014 Private Placement Tranche outstanding at such time (specifically excluding
any refinance thereof or any additional amounts drawn under the Private
Placement Facilities from and after October 25, 2013) or (b) any Permitted
Subsidiary Acquisition Indebtedness in an aggregate principal amount in excess
of $500,000,000.00 outstanding at any time.”

(viii) In Section 8.01(e) of the Credit Agreement, each existing reference to
“$25,000,000.00” is hereby deleted in its entirety, and a new reference to
“$50,000,000.00” is hereby inserted in its place and stead.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 4

 

(ix) In Section 8.01(i) of the Credit Agreement, each existing reference to
“$5,000,000.00” is hereby deleted in its entirety, and a new reference to
“$50,000,000.00” is hereby inserted in its place and stead.

(x) The Commitments and Applicable Percentages set forth and contained on the
existing Schedule 2.01 of the Credit Agreement are hereby deleted in their
entirety and the Commitments and Applicable Percentages set forth on Schedule 1
attached hereto are hereby inserted in their place and stead.

2. There is, as of October 25, 2013, due and owing on the Facility the principal
amount of $1,930,566.89, consisting of (i) Committed Loans in the aggregate
principal amount of $-0-, and (ii) issued and outstanding Letters of Credit in
the aggregate stated amount of $1,930,566.89, in the case of each of the
foregoing together with unpaid accrued interest, fees, costs and expenses due
and owing to the Lenders under the Credit Agreement, all without offset, defense
or counterclaim, all of which are hereby expressly waived by the Co-Borrowers
and the Guarantors as of the date hereof. As of October 25, 2013, there were no
amounts due and owing to the Lenders in connection with any unreimbursed draws
on any Letter of Credit.

3. The Agent and the Lenders hereby provide their advance consent to (a) the
impending merger of Verisk Health Solutions, Inc., a Delaware corporation, with
and into Bloodhound Technologies, Inc., a Delaware corporation (hereinafter
referred to as “Bloodhound”), (b) the impending merger of Verisk Health, Inc., a
Massachusetts corporation, with and into Bloodhound, and (c) the subsequent
renaming of Bloodhound as “Verisk Health, Inc.”, all notwithstanding
Section 7.03(b) of the Credit Agreement, said approval to be conditioned upon
the Co-Borrowers’ compliance with the terms, conditions, and provisions of
Section 6.12 of the Credit Agreement.

4. The Agent and the Lenders hereby provide their advance consent to the
contemplated conversion of Insurance Services Office, Inc. from a corporation to
a limited liability company in accordance with applicable Delaware corporate and
limited liability company Laws (hereinafter referred to as the “Conversion”).
The Co-Borrowers shall provide the Agent with prompt written evidence of the
completion of the Conversion. The Agent and the Lenders hereby further agree
that, effective upon receipt of such written evidence and provided no Default or
Event of Default exists at such time, (a) Insurance Services Office, Inc. shall
be released as a Co-Borrower and each of the Guarantors shall be released as
Guarantors from and after the date of the completion of the Conversion pursuant
to a Release of Co-Borrower and Guarantors in the form attached hereto as
Exhibit “A”, which Release of Co-Borrower and Guarantors shall be executed and
delivered by the Agent and the Co-Borrowers and (b) the covenant set forth and
contained in Section 6.12 (Additional Guarantors) of the Credit Agreement shall
be deleted from the Credit Agreement automatically and shall be of no further
force or effect from and after the completion of the Conversion.

5. The Co-Borrowers and the Guarantors hereby represent and warrant to the
Lenders and the Agent that all representations and warranties of the
Co-Borrowers and the Guarantors contained in the Credit Agreement and all of the
other Loan Documents continue to be true, accurate and correct as of the date
hereof, as if made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a), (b), and (c) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement. All of the indebtedness represented by the
Loan Documents and all other obligations, responsibilities, and liabilities of
the Co-Borrowers and the Guarantors to the Lenders and the Agent are due without
any offset, defenses, or counterclaims whatsoever. The Co-Borrowers and the
Guarantors hereby covenant and agree that, except as expressly amended and/or
modified by this letter agreement, all of the terms, conditions, and provisions
of the Credit Agreement and the other Loan Documents (including, without
limitation, the Guaranty) shall remain unchanged and in full force and effect.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 5

 

6. The Co-Borrowers and the Guarantors do hereby (i) represent and warrant that,
after giving effect to the terms, conditions, and provisions of this letter
agreement, no Default or Event of Default exists; (ii) except as otherwise set
forth herein, acknowledge and agree that nothing contained herein and no actions
taken pursuant to the terms hereof are intended to constitute a novation of the
Facility, or any waiver of the terms, conditions, or provisions of the Credit
Agreement and/or any of the other Loan Documents and do not constitute a
release, termination or waiver of any of the rights and/or remedies granted to
the Lenders and/or the Agent under the Loan Documents; (iii) represent and
warrant that none of the certificate or articles of incorporation, by-laws, or
other governing documents of either of the Co-Borrowers or the Guarantors have
been amended, modified and/or supplemented in any material way since the date
such documents were most recently delivered to the Lenders; and (iv) represent
and warrant that the Co-Borrowers and the Guarantors have taken all necessary
action required by law and by its governing documents to execute and deliver
this letter agreement and that such execution and delivery constitutes the legal
and validly binding action of such entity.

7. On and after the date of this letter agreement, this letter agreement shall
for all purposes constitute a “Loan Document”.

8. This letter agreement may be executed in any number of counterparts, each of
which, when taken together, shall be deemed one and the same instrument.

9. This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

10. This letter agreement may not be amended or modified unless said amendment
or modification is in writing and signed by all parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 6

 

Kindly indicate the agreement with the terms and conditions of this letter
agreement by countersigning in the space provided below, and returning a
countersigned copy of this letter agreement to the undersigned.

 

Very truly yours, BANK OF AMERICA, N.A., as the Agent By:  

    /s/ Laura Call

  Name: Laura Call   Title: Assistant Vice President

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 7

 

ACCEPTED AND AGREED AS OF THE 25TH DAY OF OCTOBER, 2013:

 

  CO-BORROWERS:   VERISK ANALYTICS, INC., as a Co-Borrower   By:  

    /s/ Mark V. Anquillare

        Mark V. Anquillare         Executive Vice President and         Chief
Financial Officer   INSURANCE SERVICES OFFICE, INC., as a Co-Borrower   By:  

    /s/ Mark V. Anquillare

        Mark V. Anquillare         Executive Vice President and         Chief
Financial Officer GUARANTORS:   XACTWARE SOLUTIONS, INC., a Delaware corporation
  ISO SERVICES, INC., a Delaware corporation   ISO CLAIMS SERVICES, INC., a
Delaware corporation   AIR WORLDWIDE CORPORATION, a Delaware corporation  
VERISK HEALTH, INC., a Massachusetts corporation   INTERTHINX, INC., a
California corporation   VERISK HEALTH SOLUTIONS, INC., a Delaware corporation  
By:  

    /s/ Mark V. Anquillare

    Mark V. Anquillare     Vice President of Xactware Solutions, Inc.,    
    ISO Services, Inc.,         ISO Claims Services, Inc.,         AIR Worldwide
Corporation, and         Interthinx, Inc.     Vice President and Chief Financial
Officer of         Verisk Health, Inc., and         Verisk Health Solutions,
Inc.

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 8

 

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:  

    /s/ William T. Franey

  William T. Franey   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 9

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Hector J. Varona

Name:   Hector J. Varona Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 10

 

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Tony Sood

Name:   Tony Sood Title:   Director

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 11

 

SUNTRUST BANK, as a Lender

By:  

/s/ Douglas C. O’Bryan

Name:   Douglas C. O’Bryan Title:   Director

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 12

 

RBS CITIZENS, N.A., as a Lender

By:  

/s/ Hassan Sayed

Name:   Hassan Sayed Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 13

 

MORGAN STANLEY BANK, N.A., as a Lender

By:  

/s/ Sherrese Clarke

Name:   Sherrese Clarke Title:   Authorized Signatory

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 14

 

TD BANK, N.A., as a Lender

By:  

/s/ Craig Welch

Name:   Craig Welch Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 15

 

ROYAL BANK OF CANADA, as a Lender

By:  

/s/ Kamran Khan

Name:   Kamran Khan Title:   Authorized Signatory

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 16

 

THE NORTHERN TRUST COMPANY, as a Lender

By:  

/s/ Andrew D. Holtz

Name:   Andrew D. Holtz Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 17

 

HSBC BANK USA, N.A., as a Lender

By:  

/s/ Robert Moravec

Name:   Robert Moravec Title:   Senior Relationship Manager

[END OF SIGNATURES]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 18

 

SCHEDULE “A”

 

Via Overnight Courier

 

Verisk Analytics, Inc.

Insurance Services Office, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention:             Mr. Mark V. Anquillare

                              Executive Vice President and

                              Chief Financial Officer

 

Via Overnight Courier

 

Verisk Analytics, Inc.

Insurance Services Office, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310

Attention:             Kenneth E. Thompson, Esq.

                              Executive Vice President and

                              General Counsel

 

Via Overnight Courier

 

Xactware Solutions, Inc.

1426 East 750 North

Orem, Utah 84097

 

Via Overnight Courier

 

ISO Services, Inc.

545 Washington Boulevard

Jersey City, New Jersey 07310-1686

 

Via Overnight Courier

 

ISO Claims Services, Inc.

250 Berryhill Road

Columbia, South Carolina 29210

 

Via Overnight Courier

 

Verisk Health, Inc.

99 Summer Street, Suite 520

Boston, Massachusetts 02110

  

Via Overnight Courier

 

Verisk Health Solutions, Inc.

130 Turner Street, 7th Floor

Waltham, Massachusetts 02453

 

 

 

Via Overnight Courier

 

Verisk Health, Inc.

99 Summer Street, Suite 520

Boston, Massachusetts 02110

 

 

 

 

Via Overnight Courier

 

ISO Claims Services, Inc.

250 Berryhill Road

Columbia, South Carolina 29210

 

Via Overnight Courier

 

Interthinx, Inc.

30005 Ladyface Circle

Agoura Hills, California 91301

 

Via Electronic Communication

 

Bank of America, N.A. (in its capacity as a Lender,

the L/C Issuer, and the Swing Line Lender)

JPMorgan Chase Bank, N.A.

Wells Fargo Bank, N.A.

SunTrust Bank

RBS Citizens, N.A.

Morgan Stanley Bank, N.A.

TD Bank, N.A.

Royal Bank of Canada

The Northern Trust Company

HSBC Bank USA, N.A.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 19

 

SCHEDULE 1

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 205,000,000.00         21.025641026 % 

JPMorgan Chase Bank, N.A.

   $ 165,000,000.00         16.923076923 % 

Wells Fargo Bank, N.A.

   $ 150,000,000.00         15.384615385 % 

SunTrust Bank

   $ 125,000,000.00         12.820512820 % 

RBS Citizens, N.A.

   $ 110,000,000.00         11.282051282 % 

Morgan Stanley Bank, N.A.

   $ 75,000,000.00         7.692307692 % 

TD Bank, N.A.

   $ 55,000,000.00         5.641025641 % 

Royal Bank of Canada

   $ 35,000,000.00         3.589743590 % 

The Northern Trust Company

   $ 30,000,000.00         3.076923077 % 

HSBC Bank USA, N.A.

   $ 25,000,000.00         2.564102564 % 

Total

   $ 975,000,000.00         100.000000000 % 

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 20

 

EXHIBIT “A”

FORM OF RELEASE OF CO-BORROWER AND GUARANTORS

Reference is hereby made to (i) that certain Amended and Restated Credit
Agreement dated October 25, 2011 entered into by and among Verisk Analytics,
Inc., a Delaware corporation (hereinafter referred to as “Verisk”), and
Insurance Services Office, Inc., a Delaware corporation (hereinafter referred to
as “ISO”, and hereinafter Verisk and ISO shall be collectively referred to as
the “Co-Borrowers”), as co-borrowers, certain lenders (hereinafter collectively
referred to as the “Lenders”), Bank of America, N.A., as swing line lender and
letter of credit issuer (hereinafter, Bank of America, in its capacity as letter
of credit issuer, shall be referred to as “L/C Issuer”), Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC, as joint lead
arrangers and joint book managers, JPMorgan Chase Bank, N.A., as syndications
agent, Morgan Stanley Bank, N.A. and Wells Fargo Bank, N.A., as co-documentation
agents, and Bank of America, N.A., as Agent for the Lenders (hereinafter, in
such capacity, referred to as the “Agent”), as previously amended and modified
(hereinafter, as so amended and modified, referred to as the “Credit
Agreement”), pursuant to which the Lenders have made available to the
Co-Borrowers a five (5) year amended and restated syndicated senior unsecured
revolving credit facility in the amended aggregate maximum principal amount of
up to $975,000,000.00 (hereinafter referred to as the “Facility”) and (ii) that
certain Amended and Restated Continuing Guaranty dated October 25, 2011 executed
and delivered by (a) Xactware Solutions, Inc., a Delaware corporation, (b) ISO
Services, Inc., a Delaware corporation, (c) ISO Claims Services, Inc., a
Delaware corporation, (d) AIR Worldwide Corporation, a Delaware corporation,
(e) Verisk Health, Inc., a Massachusetts corporation, (f) Interthinx, Inc., a
California corporation, (g) Verisk Health Solutions, Inc., a Delaware
corporation, and (h) ISO Staff Services, Inc., a Delaware corporation
(hereinafter collectively referred to as the “Guarantors and individually
referred to as a “Guarantor”), on a joint and several basis, in favor of the
Agent and the Lenders, as previously amended and modified (hereinafter, as so
amended and modified, referred to as the “Guaranty”). Defined terms used but not
expressly defined herein shall have the same meanings when used herein as set
forth in the Credit Agreement.

1. Release of Obligations under Credit Agreement and Guaranty. The Agent, on
behalf of itself and the Lenders, hereby forever fully releases and fully
discharges (i) ISO from its obligations, responsibilities, duties, and
liabilities in connection with the Credit Agreement and the Facility, and ISO
shall have no further obligations, responsibilities, duties, or liabilities
under the Credit Agreement or any of the other Loan Documents from and after the
date hereof, and (ii) each of the Guarantors from their respective obligations,
responsibilities, duties, and liabilities under the Guaranty, and the Guaranty
shall be null, void, and of no further force or effect from and after the date
hereof. Notwithstanding the foregoing to the contrary, nothing contained in this
Release shall in any way reduce, modify, alter, or otherwise diminish the
obligations, responsibilities, duties, and liabilities of Verisk in connection
with the Credit Agreement, the other Loan Documents, and/or the Facility, all of
which obligations, responsibilities, duties, and liabilities are hereby
acknowledged, reaffirmed, and confirmed.

2. Waiver, Release and Indemnification from the Agent and the Lenders.

(i) The Agent, on behalf of itself, the Lenders, and any Person claiming by,
through, or under the Agent or any of the Lenders, and their respective
successors, assigns, affiliates, subsidiaries, parents, officers, shareholders,
directors, employees, attorneys, agents, past, present, and future, and all of
their respective heirs, executors, administrators, successors, and assigns
(hereinafter collectively referred to as the “Agent/Lender Releasors” and
individually as an “Agent/Lender Releasor”), shall and hereby do fully, finally,
unconditionally, completely, and irrevocably remise, release, acquit, and
forever discharge ISO (but not Verisk), the Guarantors, and their respective
successors, assigns, partners, employees, trustees, administrators, attorneys,
agents, and properties, past, present, and future, and all of their respective
heirs, executors, administrators, successors and assigns, as releasees
(hereinafter collectively referred to as the “Verisk Releasees” and individually
as a “Verisk Releasee”), of and from any and all “Agent/Lender Claims” (as such
term is defined in Paragraph 2(ii) below) which any of the Agent/Lender
Releasors ever had, now has, or may have against any of the Verisk Releasees.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 21

 

(ii) The term “Agent/Lender Claims” shall mean any and all manner of actions,
disputes, causes of action, suits, debts, liabilities, liens, dues, accounts,
bonds, covenants, contracts, agreements, promises, warranties, guaranties,
representations, judgments, damages (whether direct or indirect, consequential,
special, exemplary, compensatory, or punitive), claims (including, without
limitation, any claim for contribution or indemnity, and any claim based upon
allegations of negligence, gross negligence, breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury,
tortious interference, or any other theory, cause of action, occurrence, matter,
or thing which might result in liability upon any of the Verisk Releasees
arising or occurring on or before the date hereof), counterclaims, crossclaims,
controversies, defenses, and/or demands of any and every type and nature
whatsoever, including claims for contribution and/or indemnity, whether now
known or unknown, suspected or unsuspected, past or present, direct or indirect,
asserted or unasserted, contingent or liquidated, concealed, hidden, latent, or
patent, verbal or written, at law, by statute, or in equity, in contract or in
tort, under state or Federal jurisdiction, or resulting from any assignment, if
any, and whether or not the economic effects of such alleged matters arise or
are discovered in the future on account of, for, arising out of, or resulting
from, or by reason of, any cause, matter, or thing whatsoever, arising from the
beginning of time through and including the date of execution of this Release,
including, without limitation, any and all Agent/Lender Claims relating to or
arising from the lending or any other relationship among the Agent, the Lenders,
ISO, the Guarantors, or any other Person in connection with the Facility.

(iii) Each Agent/Lender Releasor understands, acknowledges, and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted, or attempted in breach of the provisions of
such release.

(iv) Each Agent/Lender Releasor hereby covenants and agrees that no fact, event,
circumstance, evidence, or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute, and
unconditional nature of the release set forth above.

(v) Each Agent/Lender Releasor understands and agrees that this is a full and
final release of all Agent/Lender Claims of every nature and kind whatsoever as
described above, and that it releases Agent/Lender Claims that are known and
unknown, suspected and unsuspected.

(vi) The Agent/Lender Releasors each further agrees to indemnify and hold the
Verisk Releasees harmless from any loss, damage, judgment, liability or expense
(including attorneys’ fees) suffered by or rendered against any Verisk Releasees
on account of any such Agent/Lender Claims. The Agent/Lender Releasors further
state that they have carefully read the foregoing release and indemnity, know
the contents thereof and grant the same as their own free act and deed.

 

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 22

 

3. Waiver, Release and Indemnification from ISO and the Guarantors.

(i) ISO and the Guarantors, for and on behalf of themselves and any Person
claiming by, through, or under ISO or any of the Guarantors, and their
respective successors, assigns, attorneys, agents, past, present, and future,
and all of their respective heirs, executors, administrators, successors, and
assigns (hereinafter collectively referred to as the “Verisk Releasors” and
individually as a “Verisk Releasor”), shall and hereby do fully, finally,
unconditionally, completely, and irrevocably remise, release, acquit, and
forever discharge the Agent and the Lenders and their respective successors,
assigns, affiliates, subsidiaries, parents, officers, shareholders, directors,
members, partners, employees, trustees, administrators, attorneys, agents, and
properties, past, present, and future, and all of their respective heirs,
executors, administrators, successors and assigns, as releasees (hereinafter
collectively referred to as the “Agent/Lender Releasees” and individually as an
“Agent/Lender Releasee”), of and from any and all “Verisk Claims” (as such term
is defined in Paragraph 3(ii) below) which any of the Verisk Releasors ever had,
now has, or may have against any of the Agent/Lender Releasees.

(ii) The term “Verisk Claims” shall mean any and all manner of actions,
disputes, causes of action, suits, debts, liabilities, liens, dues, accounts,
bonds, covenants, contracts, agreements, promises, warranties, guaranties,
representations, judgments, damages (whether direct or indirect, consequential,
special, exemplary, compensatory, or punitive), claims (including, without
limitation, any claim for contribution or indemnity, and any claim based upon
allegations of negligence, gross negligence, breach of fiduciary duty, breach of
any alleged duty of fair dealing in good faith, economic coercion, usury,
tortious interference, or any other theory, cause of action, occurrence, matter,
or thing which might result in liability upon any of the Agent/Lender Releasees
arising or occurring on or before the date hereof), counterclaims, crossclaims,
controversies, defenses, and/or demands of any and every type and nature
whatsoever, including claims for contribution and/or indemnity, whether now
known or unknown, suspected or unsuspected, past or present, direct or indirect,
asserted or unasserted, contingent or liquidated, concealed, hidden, latent, or
patent, verbal or written, at law, by statute, or in equity, in contract or in
tort, under state or Federal jurisdiction, or resulting from any assignment, if
any, and whether or not the economic effects of such alleged matters arise or
are discovered in the future on account of, for, arising out of, or resulting
from, or by reason of, any cause, matter, or thing whatsoever, arising from the
beginning of time through and including the date of execution of this Release,
including, without limitation, any and all Verisk Claims relating to or arising
from the lending or any other relationship amongst the Agent, the Lenders, ISO,
the Guarantors, or any other Person in connection with the Facility.

(iii) Each Verisk Releasor understands, acknowledges, and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted, or attempted in breach of the provisions of
such release.

(iv) Each Verisk Releasor hereby covenants and agrees that no fact, event,
circumstance, evidence, or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute, and
unconditional nature of the release set forth above.

(v) Each Verisk Releasor understands and agrees that this is a full and final
release of all Verisk Claims of every nature and kind whatsoever as described
above, and that it releases Verisk Claims that are known and unknown, suspected
and unsuspected.

(vi) The Verisk Releasors each further agrees to indemnify and hold the
Agent/Lender Releasees harmless from any loss, damage, judgment, liability or
expense (including attorneys’ fees) suffered by or rendered against any
Agent/Lender Releasees on account of any such Verisk Claims. The Verisk
Releasors further state that they have carefully read the foregoing release and
indemnity, know the contents thereof and grant the same as their own free act
and deed.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 23

 

4. Binding Effect. This Release shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.

5. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of New York.

6. Headings. The headings of the paragraphs of this Release are inserted for
convenience only and shall not be deemed to constitute a part of this Release.

7. Counterparts. This Release may be executed by one or more of the parties to
this Release on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA



--------------------------------------------------------------------------------

October 25, 2013

Page 24

 

  AGENT:   BANK OF AMERICA, N.A., as the Agent   By:  

 

    Name:     Title:   CO-BORROWERS:   VERISK ANALYTICS, INC., as a Co-Borrower
  By:  

 

            Mark V. Anquillare             Executive Vice President and    
        Chief Financial Officer   INSURANCE SERVICES OFFICE, INC., as a
Co-Borrower   By:  

 

            Mark V. Anquillare             Executive Vice President and    
        Chief Financial Officer GUARANTORS:   XACTWARE SOLUTIONS, INC., a
Delaware corporation   ISO SERVICES, INC., a Delaware corporation   ISO CLAIMS
SERVICES, INC., a Delaware corporation   AIR WORLDWIDE CORPORATION, a Delaware
corporation   VERISK HEALTH, INC., a Massachusetts corporation   INTERTHINX,
INC., a California corporation   VERISK HEALTH SOLUTIONS, INC., a Delaware
corporation   By:  

 

    Mark V. Anquillare     Vice President of Xactware Solutions, Inc.,    
        ISO Services, Inc.,             ISO Claims Services, Inc.,    
        AIR Worldwide Corporation, and             Interthinx, Inc.     Vice
President and Chief Financial Officer of             Verisk Health, Inc., and  
          Verisk Health Solutions, Inc.

 

[SECOND AMENDMENT – LETTER AMENDMENT]

US_ACTIVE-114538708.5-RLMITRA